DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/247283 filed on 12/17/2020. Claims 1-20 are pending. Claims 1, 12, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 12, and 17, Applicant argues the previously cited reference fails to disclose the amended limitation of determining a target altitude for which the rescue UAV launches the launching device towards a target. Examiner respectfully disagrees. Prager discloses operating the UAV at a certain altitude determined using a specific sensor system, one of which can be a camera or image collecting system, see at least [¶ 0086] UAV 200 may also include a pressure sensor or barometer, which can be used to determine the altitude of the UAV 200. Alternatively, other sensors, such as sonic altimeters or radar altimeters, can be used to provide an indication of altitude, which may help to improve the accuracy of and/or prevent drift of an IMU. AND [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prager et al. US Pub. No. 2019/0256210 (“Prager”).
Regarding claim 1 as best understood, Prager discloses a device, comprising: 
a camera configured to take one or more images of at least a target site associated with an unmanned aerial vehicle (UAV); (see at least [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment. As a specific example, charge-coupled device (CCD) cameras or complementary metal-oxide-semiconductor (CMOS) cameras can be used with unmanned vehicles. Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e,g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.) 
a control circuit coupled to a launching mechanism, the launching mechanism configured to launch a launching device towards a target; (see at least [¶ 0014] For example, a passive release mechanism may include one or more swing arms adapted to retract into and extend from a housing. An extended swing arm may form a hook on which the payload 228 may be attached.)
at least one memory that stores computer-executable instructions; and at least one processor of the one or more processors configured to access the at least one memory wherein the at least one processor of the one or more processors is configured to execute the computer-executable instructions to: 
determine, via the at least one processor, launching parameters and a target associated with the launch of a launching device; (see at least [¶ 0105] In some embodiments, the payload 228 may be attached to the UAV and located substantially outside of the UAV during some or all of a flight by the UAV. For example, the package may be tethered or otherwise releasably attached below the UAV during flight to a target location.)
wherein determining the launching parameters comprises:
determine, based on the one or more images, an altitude at which the launching device to be launched, wherein the altitude coincides with a  location of the images; An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities. AND [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment.)
receive, via the at least one processor, instructions to launch the launching device; and (see at least [¶ 0107] In order to deliver the payload , the UAV may include a winch system 221 controlled by the tether control module 216 in order to lower the payload 228 to the ground while the UAV hovers above. As shown in FIG. 2, the winch system 221 may include a tether 224, and the tether 224 may be coupled to the payload 228 by a payload coupling apparatus 226.)
cause, via the control circuit, based on the altitude, the launch of a launching device towards the target (see at least [¶ 0007] The UAV approaches the payload retrieval apparatus, and as it nears the payload retrieval apparatus, the tether comes into contact with a tether engager, and as the UAV moves forward, the tether slides inwardly along the tether engager where it is directed towards the first end of the channel. AND [¶ 0087] An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities.)

Regarding claim 3 as best understood, Prager discloses the device of claim 1, wherein the launching device comprises a projectile (see at least [¶ 0145] The payload delivery apparatus 500 is positioned within a fuselage of a UAV (not shown) and includes a winch 514 powered by motor 512, and a tether 502 spooled onto winch 514. The tether 502 is attached to a payload coupling apparatus or payload retriever 800 positioned within a payload coupling apparatus receptacle 516 positioned within the fuselage of the UAV (not shown).)

Regarding claim 4 as best understood, Prager discloses the device of claim 1, wherein the launching device comprises a grapple (see at least [¶ 0052] The payload retriever positioned on the end of the tether extending beneath the UAV may have a hook or other member that extends through the aperture in the handle as it moves through the second end of the channel to disengage the pins from the openings in the handle and thereby remove the payload from the payload holder on the channel of the payload retrieval apparatus.)

Regarding claim 5 as best understood, Prager disclose the device of claim 1, wherein the launching device includes a tether (see at least [¶ 0007] In operation, a UAV arrives at the payload retrieval site with a tether extending downwardly from the UAV and with the payload retriever suspended from the end of the tether.) 

Regarding claim 6 as best understood, Prager discloses the device of claim 1, wherein the launching device comprises a hooking member comprising at least one hook (see at least [¶ 0114] In some implementations, the payload 228 may be passively released once it is lowered to the ground. For example, a passive release mechanism may include one or more swing arms adapted to retract into and extend from a housing. An extended swing arm may form a hook on which the payload 228 may be attached.)

Regarding claim 8 as best understood, Prager discloses the device of claim 1, further comprising a spring member configured to launch the launching device (see at least [¶ 0179] In addition, as shown in FIG. 21B, the second end of the channel 1050 could be spring loaded with a spring 1061 exerting a force against outer surface 1057 of channel 1050, or operate as a leaf spring, to also facilitate the proper orientation of the payload retriever (or extension or the hook or lip of the payload retriever) at the point of payload retrieval.)

Regarding claim 9 as best understood, Prager discloses the device of claim 1, further comprising a power unit, the power unit configured to provide power to the device (see at least [¶ 0062] In operation, power for the propulsion units may be provided from a battery compartment 112 of fuselage 106. AND [¶ 0103] In a further aspect, the UAV 200 may include power system(s) 220. The power system 220 may include one or more batteries for providing power to the UAV 200.)

Regarding claim 11 as best understood, Prager discloses the device of claim 1, wherein the launching parameters are based at least in part on a horizontal distance between the launching In some embodiments, the navigation module 214 may navigate using a technique that relies on waypoints. In particular, waypoints are sets of coordinates that identify points in physical space. For instance, an air - navigation waypoint may be defined by a certain latitude, longitude, and altitude. Accordingly, navigation module 214 may cause UAV 200 to move from waypoint to waypoint, in order to ultimately travel to a final destination (e.g., a final waypoint in a sequence of waypoints).)

Regarding claim 12 as best understood, Prager discloses a method, comprising: 
determining location parameters associated with an unmanned aerial vehicle (UAV); (see at least [¶ 0105] In some embodiments, the payload 228 may be attached to the UAV and located substantially outside of the UAV during some or all of a flight by the UAV. For example, the package may be tethered or otherwise releasably attached below the UAV during flight to a target location.)
navigating to the proximity of the UAV; determining launching parameters and a target associated with the launch of a launching device, (see at least [¶ 0089] UAV 200 may also include a GPS receiver 206. The GPS receiver 206 may be configured to provide data that is typical of well - known GPS systems, such as the GPS coordinates of the UAV 200. Such GPS data may be utilized by the UAV 200 for various functions. As such , the UAV may use its GPS receiver 206 to help navigate to the caller ' s location , as indicated , at least in part , by the GPS coordinates provided by their mobile device . Other examples are also possible. AND [¶ 0105] In some embodiments, the payload 228 may be attached to the UAV and located substantially outside of the UAV during some or all of a flight by the UAV. For example, the package may be tethered or otherwise releasably attached below the UAV during flight to a target location.)
wherein determining the launching parameters comprises:
determining an altitude at which the launching device to be launched, wherein the altitude coincides with a location of the images; and (see at least [¶ 0087] An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities. AND [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment.)
causing, based on the altitude, the launch of a launching device towards the target (see at least [¶ 0007] The UAV approaches the payload retrieval apparatus, and as it nears the payload retrieval apparatus, the tether comes into contact with a tether engager, and as the UAV moves forward, the tether slides inwardly along the tether engager where it is directed towards the first end of the channel. AND [¶ 0087] An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities.)

Regarding claim 13 as best understood, Prager discloses the method of claim 12, wherein determining the location parameters associated with the UAV includes at least one of receiving location parameters from the UAV or receiving location parameters from a user (see at least [¶ 0092] In some embodiments , the navigation module 214 may navigate using a technique that relies on waypoints . In particular, waypoints are sets of coordinates that identify points in physical space. For instance, an air - navigation waypoint may be defined by a certain latitude, longitude, and altitude. Accordingly, navigation module 214 may cause UAV 200 to move from waypoint to waypoint, in order to ultimately travel to a final destination (e.g., a final waypoint in a sequence of waypoints). AND [¶ 0094] For example, the UAV 200 may navigate to the general area of a target destination where a payload 228 is being delivered using waypoints and / or map - based navigation. The UAV may then switch to a mode in which it utilizes a localization process to locate and travel to a more specific location. AND [¶ 0124] To provide such dynamic delivery , the UAV system 300 may receive location information (e.g., GPS coordinates, etc.) from the user's mobile phone, or any other device on the user ' s person , such that a UAV can navigate to the user ' s location ( as indicated by their mobile phone).)

Regarding claim 14 as best understood, Prager discloses the method of claim 12, wherein determining launching parameters and the target is based at least in part on one or more images of the target (see at least [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment. As a specific example, charge-coupled device (CCD) cameras or complementary metal-oxide-semiconductor (CMOS) cameras can be used with unmanned vehicles. Such imaging sensor(s) have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.)

Regarding claim 15 as best understood, Prager discloses the method of claim 12, wherein determining the launching parameters is based at least in part on determining a horizontal distance between the launching device and the target or determining a vertical distance between the launching device and the target (see at least [¶ 0092] In some embodiments, the navigation module 214 may navigate using a technique that relies on waypoints. In particular, waypoints are sets of coordinates that identify points in physical space. For instance, an air - navigation waypoint may be defined by a certain latitude, longitude, and altitude. Accordingly, navigation module 214 may cause UAV 200 to move from waypoint to waypoint, in order to ultimately travel to a final destination (e.g., a final waypoint in a sequence of waypoints).)

Regarding claim 16 as best understood, Prager discloses the method of claim 12, wherein causing the launch of a launching device comprises transmitting instructions to a control circuit coupled to a launching mechanism (see at least [¶ 0107] In order to deliver the payload, the UAV may include a winch system 221 controlled by the tether control module 216 in order to lower the payload 228 to the ground while the UAV hovers above. As shown in FIG. 2, the winch system 221 may include a tether 224, and the tether 224 may be coupled to the payload 228 by a payload coupling apparatus 226.)

Regarding claim 17 as best understood, Prager discloses the non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising: 
determining location parameters associated with an unmanned aerial vehicle (UAV): (see at least [¶ 0105] In some embodiments, the payload 228 may be attached to the UAV and located substantially outside of the UAV during some or all of a flight by the UAV. For example, the package may be tethered or otherwise releasably attached below the UAV during flight to a target location.)
navigating to the proximity of the UAV: determining launching parameters and a target associated with the launch of a launching device; and (see at least [¶ 0089] UAV 200 may also include a GPS receiver 206. The GPS receiver 206 may be configured to provide data that is typical of well - known GPS systems, such as the GPS coordinates of the UAV 200. Such GPS data may be utilized by the UAV 200 for various functions. As such , the UAV may use its GPS receiver 206 to help navigate to the caller ' s location , as indicated , at least in part , by the GPS coordinates provided by their mobile device . Other examples are also possible. AND [¶ 0105] In some embodiments, the payload 228 may be attached to the UAV and located substantially outside of the UAV during some or all of a flight by the UAV. For example, the package may be tethered or otherwise releasably attached below the UAV during flight to a target location.
wherein determining the launching parameters comprises:
determining an altitude at which the launching device to be launched, wherein the altitude coincides with a location of the images; and (see at least [¶ 0087] An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities. AND [¶ 0088] In some embodiments, UAV 200 may also include one or more imaging system(s). For example, one or more still and/or video cameras may be utilized by UAV 200 to capture image data from the UAV's environment.)
causing, based on the altitude, the launch of a launching device towards the target (see at least [¶ 0007] The UAV approaches the payload retrieval apparatus, and as it nears the payload retrieval apparatus, the tether comes into contact with a tether engager, and as the UAV moves forward, the tether slides inwardly along the tether engager where it is directed towards the first end of the channel. AND [¶ 0087] An ultrasonic sensor can also be used for vehicles that need to hover at a certain height or need to be capable of detecting obstacles. Other systems can be used to determine, sense the presence of, and/or determine the distance to nearby objects, such as a light detection and ranging (LIDAR) system, laser detection and ranging (LADAR) system, and/or an infrared or forward-looking infrared (FLIR) system, among other possibilities.)

Regarding claim 18 as best understood, Prager discloses the non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions to determine the location parameters associated with the UAV include computer- executable instructions to receive location parameters from the UAV or receive location parameters from a user (see at least [¶ 0092] In some embodiments, the navigation module 214 may navigate using a technique that relies on waypoints. In particular, waypoints are sets of coordinates that identify points in physical space. For instance, an air - navigation waypoint may be defined by a certain latitude, longitude, and altitude. Accordingly, navigation module 214 may cause UAV 200 to move from waypoint to waypoint, in order to ultimately travel to a final destination (e.g., a final waypoint in a sequence of waypoints). AND [¶ 0094] For example, the UAV 200 may navigate to the general area of a target destination where a payload 228 is being delivered using waypoints and / or map - based navigation. The UAV may then switch to a mode in which it utilizes a localization process to locate and travel to a more specific location. AND [¶ 0124] To provide such dynamic delivery , the UAV system 300 may receive location information (e.g., GPS coordinates, etc.) from the user's mobile phone, or any other device on the user ' s person , such that a UAV can navigate to the user ' s location ( as indicated by their mobile phone).)	

Regarding claim 19 as best understood, Prager discloses the non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions to determine launching parameters include computer-executable instructions to determine a horizontal distance between the launching device and the target or determine a vertical distance between the launching device and the target (see at least [¶ 0092] In some embodiments, the navigation module 214 may navigate using a technique that relies on waypoints. In particular, waypoints are sets of coordinates that identify points in physical space. For instance, an air - navigation waypoint may be defined by a certain latitude, longitude, and altitude. Accordingly, navigation module 214 may cause UAV 200 to move from waypoint to waypoint, in order to ultimately travel to a final destination (e.g., a final waypoint in a sequence of waypoints).)

Regarding claim 20 as best understood, Prager discloses the non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions that cause the launch of a launching device comprise computer-executable instructions to transmit instructions to a control circuit coupled to a launching mechanism (see at least [¶ 0107] In order to deliver the payload, the UAV may include a winch system 221 controlled by the tether control module 216 in order to lower the payload 228 to the ground while the UAV hovers above. As shown in FIG. 2, the winch system 221 may include a tether 224, and the tether 224 may be coupled to the payload 228 by a payload coupling apparatus 226.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Eida et al. WO 2014/080387 (“Eida”).
Regarding claim 2 as best understood, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Prager fails to explicitly disclose a device for mechanically coupling the device to the second UAV.
However, Eida teaches the device of claim 1, wherein the device is mechanically coupled to a portion of a second UAV (see at least [Fig. 5] Illustrates a transparent 3-D view for the rescue drone carrying the idle drone.)
Thus, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Eida teaches a device for mechanically coupling the device to the second UAV.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prager to incorporate the teachings of Eida for mechanically coupling the device to the second UAV. Doing so allows for safely and efficiently extracting the target.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Dahlstrom et al. US Pub. No. 2020/0002000 (“Dahlstrom”). 
Regarding claim 7 as best understood, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Prager fails to explicitly disclose a device where the launching device includes a removable hook.

Thus, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Dahlstrom teaches a device where the launching device includes a removable hook.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prager to incorporate the teachings of Dahlstrom where the launching device includes a removable hook. Doing so allows for efficiently extracting the target.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Jones et al. US Patent No. 8,434,920 (“Jones”).
Regarding claim 10 as best understood, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Prager fails to explicitly disclose a device including a laser for illuminating the area of the target.
However, Jones teaches the device of claim 1, further comprising a laser that illuminates an area associated with the target (see at least [claim 2] (i) mission sequence computer application program code operable to enable reception (input) of a mission sequence, said mission sequence comprised of two or more mission components selected from altitude, vector, time in flight, illumination target identification, illumination target location, illumination intensity, and illumination characteristic; AND [claim 6] The aerial illumination system of claim 1, wherein the collimated light source is comprised of one or more of a visible laser, and IR (infrared) laser.)
Thus, Prager discloses a device for detecting an idle UAV as a target and launching a launching device towards the target to extract the idle vehicle. Jones teaches a device including a laser for illuminating the area of the target.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prager to incorporate the teachings of Jones to include a laser for illuminating the area of the target. Doing so allows for efficient detection of the target in a specific area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668        
                                                                                                                                                                                                /Thomas Ingram/Primary Examiner, Art Unit 3668